DETAILED ACTION
	This action is in response to an amendment to application 17/169332, filed on 12/29/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Beginning Robotics with Raspberry Pi and Arduino,” published 2018, hereinafter “Cicolani” in view of USPGPUB 2020/0042658, hereinafter “Rao”, and Satav et al., “A Comparative Study and Critical Analysis of Various Integrated Development Environments of C, C++, and Java Languages for Optimum Development,” published 2011, hereinafter “Satav.”
	Regarding claim 1, Cicolani discloses “A method of software code development, (see, e.g., Cicolani, pg. 134; “Arduino is remarkably easy to program and use.”) the method comprising: using a processor to perform: 
determining a first identity of a first device connected to a computing device; (see, e.g., Cicolani, pg. 134; “you need to have the Arduino IDE installed and an Arduino connected to your computer.”)
based on identification of the first identity of the first device, loading a first device module of a plurality of device modules, the first device module associated with the first identity, and the first device module comprising information indicating software coding constructs for the first device; (see, e.g., Cicolani, pg. 140; “Something that is crucial to the proper compiling and loading of a sketch is the selection of the appropriate board and port. Board and port selection is done from the Tools menu. Selecting the board tells the compiler which version of Arduino you are using.”; pg. 142; “As you add more libraries (such as those for sensors and other devices), you add to this list of examples. So as you expand your own capabilities, as well as those of your robot, be sure to revisit the examples.”).
Cicolani does not explicitly disclose the underlined portion of the following limitation: “the first device module comprising information indicating one or more software code classes and/or methods specific to the first device.” Stated differently, while Cicolani does disclose loading coding constructs specific to a first device, Cicolani does not disclose loading software code classes or methods specific to that device. However, Rao discloses (at, e.g., para. 216, 227-229, 235-237, 265) an IDE wherein specific software code classes and/or methods are loaded in response to detecting a specific type of media in a connected peripheral device. 
Cicolani also does not explicitly disclose the following limitations: “determining a code completion suggestion using the first device module associated with the first identity; and providing the code completion suggestion to a user of the computing device.” Stated differently, while Cicolani discloses an IDE and “that you have a great resource right in the IDE in the form of example code” (pg. 185) it does not explicitly disclose code completion suggestions. However, code completion, also commonly known as “autocompletion” is a very popular feature in IDEs, as described by Satav at pg. 13: “AutoComplete : This feature is used by IDEs to offer ease of coding to the developers. The feature creates an index of all the available keywords and literals (function names, variable names, etc.) and whenever the developer starts typing a word, this feature provides suggestions as to what the word might be. This reduces complexity greatly and allows the developer to focus on the coding aspect rather than trying to remember the long list of keywords.”
Cicolani, Rao, and Satav are directed toward software engineering and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the autocompletion of Satav, and the loading of specific code classes and methods as in Rao, with the IDE of Cicolani, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to afford users the convenience of autocompletion while writing Arduino code targeted toward specific connected devices. Accordingly, the instant claim is unpatentable over the combination of Satav, Rao, and Cicolani.
	Regarding claim 2, the combination of Cicolani, Rao, and Satav renders obvious “The method of claim 1, wherein identifying the first identity of the first device comprises: transmitting an instruction to the first device that, when executed by the first device, causes the first device to provide an indication of the first identity to the first computing device.” (see, e.g., Cicolani, pg. 140; “There should be one entry in the list that says something like Arduino/Genuino Uno on TTYAMC0.”)
Regarding claim 3, the combination of Cicolani, Rao, and Satav renders obvious “The method of claim 1, wherein the one or more software code classes and/or methods specific to the device comprise one or more software code classes and/or methods specific to a first device driver for operating the first device.” (see, e.g., Rao, para. 216, 227-229, 235-237, 265).
Regarding claim 4, the combination of Cicolani, Rao, and Satav renders obvious “The method of claim 1, wherein: determining the code completion suggestion comprises: analyzing software code entered into the computing device; and identifying at least one software code class or method specific to the first device to suggest to the user of the computing device based on the analyzing; and providing the code completion suggestion to the user comprises providing an indication of the identified at least one software code class or method to the user.” (see, e.g., Satav, pg. 13; Rao, para. 216, 227-229, 235-237, 265).
Regarding claim 5, the combination of Cicolani, Rao, and Satav renders obvious “The method of claim 1, wherein providing the code completion suggestion to the user of the computing device comprises displaying an indication of the code completion suggestion in a graphical user interface of an integrated development environment (IDE) shown in a display of the computing device.” (see, e.g., Satav, pg. 13).
Regarding claim 6, the combination of Cicolani, Rao, and Satav renders obvious “The method of claim 1, further comprising executing software code, wherein execution of the software code causes the computing device to operate the first device.” (see, e.g., Cicolani, pg. 149-169, describing various constructs and features of the Arduino language and corresponding operations on the Arduino device).
	Regarding claim 7, the combination of Cicolani, Rao, and Satav renders obvious “The method of claim 6, further comprising: identifying a second identity of a second device connected to the computing device; and based on identification of the second identity of the second device, loading a second device module of the plurality of device modules, the second device module associated with the second identity, the second device module comprising information indicating one or more software code classes and/or methods specific to the second device.” (see, e.g., Cicolani, pg. 140; “Something that is crucial to the proper compiling and loading of a sketch is the selection of the appropriate board and port. Board and port selection is done from the Tools menu. Selecting the board tells the compiler which version of Arduino you are using.”; pg. 142; “As you add more libraries (such as those for sensors and other devices), you add to this list of examples. So as you expand your own capabilities, as well as those of your robot, be sure to revisit the examples.”; Rao, para. 216, 227-229, 235-237, 265).
	Regarding claim 8, the combination of Cicolani, Rao, and Satav renders obvious “The method of claim 7, further comprising: after loading the second device module, executing the software code, wherein execution of the software code causes the computing device to operate the second device.” (see, e.g., Cicolani, pg. 149-169, describing various constructs and features of the Arduino language and corresponding operations on the Arduino device).
Regarding claim 9, the combination of Cicolani, Rao, and Satav renders obvious “The method of claim 1, further comprising: executing a debugging application; and providing the code completion suggestion to the user of the computing device in a command line of the debugging application.” (see, e.g., Satav, pg. 9, “Debugging tools: In an IDE, a user is given an opportunity to thoroughly test his application before release. The IDE may be able to give variable values at certain points, connect to different data repositories, or accept different run-time parameters.”). 
	Regarding claim 10, the combination of Cicolani, Rao, and Satav renders obvious “The method of claim 1, wherein the computing device comprises an evaluation board.” (see, e.g., Cicolani, pg. 129, 132). 
	Regarding claims 11-20, the instant claims are equivalents of claims 1-2 and 4-8, differing only by statutory class. Accordingly, the rejection of claim 1 applies, mutatis mutandis, to claims 11 and 17; the rejection of claim 2 applies, mutatis mutandis, to claims 12 and 18; the rejection of claim 4 applies, mutatis mutandis, to claims 13 and 19; the rejection of claim 5 applies, mutatis mutandis, to claim 20; the rejection of claim 6 applies, mutatis mutandis, to claim 14; the rejection of claim 7 applies, mutatis mutandis, to claim 15; and the rejection of claim 8 applies, mutatis mutandis, to claim 16.    

Response to Arguments
	Applicants’ arguments have been carefully considered but are rendered moot by  the foregoing new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191